Citation Nr: 1709192	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  He had combat service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Board hearing at the time of his August 2010 substantive appeal.  However, in correspondence dated in April 2013, the Veteran indicated that he would not be attending his scheduled Travel Board hearing and expressed his desire for the Board to proceed with adjudication of his claims.  As such, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2016). 

In April 2015, the Board remanded this matter for additional evidentiary development.  In June 2016, the Board requested a Veterans Health Administration (VHA) medical opinion.  The matter is now back before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's left knee disability, diagnosed as degenerative joint disease, was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.

2.  The preponderance of the evidence is against finding that the Veteran's right foot disability, diagnosed as severe degenerative change in the first metatarsophalangeal joint with hallux valgus deformity and plantar plate predislocation syndrome, was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.

3.  The preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea is etiologically related to service, or was caused or aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for a left knee disability, pursuant to the Board's April 2015 remand, in September 2015, the Veteran was afforded a VA examination with etiology opinion.  In June 2016, the Board requested a VHA medical opinion regarding the claimed left knee disability.  In September 2016, a physician with the VA Healthcare System Department of Orthopaedics provided the opinion as requested by the Board.  The Board finds that the September 2016 VHA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim for entitlement to service connection for a right foot disability, pursuant to the Board's April 2015 remand, in September 2015, the Veteran was afforded a VA examination with etiology opinion.  In June 2016, the Board requested a VHA medical opinion regarding the claimed right foot disability.  In September 2016, a physician with the VA Healthcare System Department of Orthopaedics provided the opinion as requested by the Board.  The Board finds that the September 2016 VHA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim for entitlement to service connection for obstructive sleep apnea, in September 2009, the Veteran was afforded a VA examination with etiology opinion.  In September 2011, the September 2009 VA examiner provided an addendum medical opinion following review of the Veteran's claims file.  Pursuant to the Board's April 2015 remand, in September 2015, the AOJ obtained an addendum opinion regarding whether the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD.  In June 2016, the Board requested a VHA medical opinion regarding the claimed obstructive sleep apnea.  In August 2016, the Medical Director of a VA Healthcare System, Department of Neurology, Sleep Disorders Center provided the opinion as requested by the Board.  The Board finds that the August 2016 VHA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established with certain chronic diseases, including degenerative arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Left Knee

The Veteran is seeking entitlement to service connection for a left knee disability.  He contends that he developed a left knee disability as a result of walking/falling in very bad conditions in Vietnam while in service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left knee disability is not warranted.

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of a left knee disability.  The Veteran's November 1965 entrance examination was within normal limits; he did not report any knee problems on his report of medical history.  The Veteran's June 1969 separation examination was also normal.
The first post-service evidence pertaining to the left knee is in 2008.  X-ray imaging in November 2008 revealed severe medial joint space degenerative joint disease with more mild lateral and patellofemoral changes.  The November 2008 x-ray report also noted that the physician could not exclude a component of calcium pyrophosphate crystal deposition disease (CPPD).  In May 2011, the Veteran underwent a left knee total arthroplasty as a result of his left knee degenerative joint disease.

Pursuant to an April 2015 Board remand, the Veteran was afforded a VA examination for his left knee in September 2015.  The September 2015 VA examiner noted a diagnosis of knee joint osteoarthritis in 2010.  The Veteran reported that he fell down a hill while in service, injuring both knees, left greater than right.  The examiner noted that the Veteran's service treatment records were entirely silent regarding a left knee condition.  The examiner opined that it was less likely than not that any current knee condition was incurred during or caused by the Veteran's service.

In June 2016, the Board requested a VHA medical opinion regarding the Veteran's claimed left knee disability which considered the Veteran's statements that he fell in service, injuring his left knee, as true.

In the VHA medical opinion dated in September 2016, a physician with the VA Healthcare System Department of Orthopaedics noted that the Veteran had a history of "walking/falling in very bad conditions in Vietnam."  The VHA physician noted that the Veteran had been followed by orthopaedic surgery for his left knee degenerative joint disease.  The VHA physician noted that the Veteran had been receiving treatment for his left knee degenerative joint disease since 2008, at which time radiographic evidence of knee osteoarthritis specially in the medial and patellofemoral compartments was reported.  The VHA physician noted that the radiographic and clinical reports did not mention previous intraarticular fractures or signs of previous ligamentous injuries.  The VHA physician noted that the reports also mentioned the possibility of pseudogout due to the presence of chondrocalcinosis, but they did not document that this diagnosis had been confirmed by a knee arthrocentesis.
The VHA physician explained that osteoarthritis was a broad term used to describe wear and tear of the articular cartilage within the joints.  He noted that it usually affected multiple joints and its etiology was multifactorial, taking years or decades to develop/progress.  The VHA physician found that in this particular case, the reports did not describe the presence of previous fracture or ligamentous injuries in the knee that could be directly associated to the onset and progression of the disease.  He explained that crystal deposition in the joint could be associated to cartilage degeneration and changes consistent with osteoarthritis.  He noted a history of obesity documented since 2008.  The VHA physician explained that obesity had been shown to impact articular cartilage and was known to potentiate its degeneration.  The VHA physician noted that his review was limited due to the lack of radiographic images for review and the presence of previous medical records from the time the Veteran was in service that could help clarify the etiology of his left knee disability.  The VHA physician opined that based on his review, the Veteran's left knee condition was less likely than not (50% or less probability) sustained or caused by service.

The Veteran has been diagnosed with degenerative joint disease of the left knee.  See November 2008 x-ray report and September 2015 VA examination.  Accordingly, as there is a current left knee disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Veteran's decorations include the Combat Action Ribbon; thus, he has confirmed combat service.  See VA Form DD-214.  Given the Veteran's consistency in reporting the injury to his left knee in service and his service involving combat, the Board finds the Veteran's descriptions of a left knee injury as a result of walking/falling in very bad conditions in Vietnam to be credible.   Accordingly, as there is evidence of an in-service left knee injury, the second Shedden element of service connection is also satisfied.  

Turning to the third Shedden element of service connection, the Board finds that the competent evidence of record does not demonstrate that the Veteran's diagnosed left knee disability is etiologically related to the Veteran's service on a direct basis.  Here, the Board is placing significant probative value on the September 2016 VA examiner's opinion that the diagnosed left knee disability was less likely than not etiologically related to the Veteran's active duty service.  The September 2016 examiner adequately explained why the Veteran's currently diagnosed left knee disability was not related to active duty service using appropriate citation to the service treatment records, the post-service medical evidence, and the relevant medical literature.  

In reaching his conclusion, the September 2016 examiner acknowledged the Veteran's history of "walking/falling in very bad conditions in Vietnam."  The VHA physician noted that the Veteran had been receiving treatment for his left knee degenerative joint disease since 2008, at which time radiographic evidence of knee osteoarthritis specially in the medial and patellofemoral compartments was reported.  In formulating his opinion, the VHA physician explained that in this particular case, the reports did not describe the presence of previous fracture or ligamentous injuries in the knee that could be directly associated to the onset and progression of the disease.  He explained further that crystal deposition in the joint could be associated to cartilage degeneration and changes consistent with osteoarthritis.  He noted a history of obesity documented since 2008.  The VHA physician explained that obesity had been shown to impact articular cartilage and was known to potentiate its degeneration.  

The Board finds the September 2016 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the VHA physician had the entire claims file for review and provided a rationale for his conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the VHA physician or to otherwise establish a link between the currently diagnosed left knee disability and service.  Considering the above, the Board finds that the opinion of the September 2016 VHA physician adequately explains why the Veteran's current left knee disability is not etiologically related to service.  As such, there is no basis for direct service connection. 

Additionally, as noted in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker, 708 F.3d 1331.  Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309.  The Board has considered the lay evidence offered by the Veteran.  However, in this case, the Veteran has not alleged a continuity of symptomatology of left knee pain following the in-service injury.  

Moreover, the Board finds that there is no medical evidence to support a finding of a continuity of symptoms since service or from within one year of separation from service.  In this regard, the service treatment records and post-service treatment records do not support a finding of degenerative arthritis of the left knee during service or for many years after service.  The evidence establishes that the Veteran injured his left knee as a result of walking and falling in very bad conditions in Vietnam.  However, the Veteran did not complain of left knee pain during service, on separation from service, or for almost 40 years after service.  In light of the absence of any clinical evidence of treatment for or complaints of a left knee disability at any time during service, on separation from service, or for many years following service (almost 40 years), the Board concludes that neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the diagnosed degenerative arthritis of the left knee between the Veteran's separation from service in 1969 until 2008, when degenerative arthritis was first shown by x-ray evidence, precluding an award of service connection on this basis. 

In this case, the Board ultimately places far more probative weight on the lack of any treatment for, or diagnosis of, any left knee problems during active duty service, on separation from service, and for almost 40 years after service, and the negative VHA opinion of record.  Given that the most probative opinion is against a finding of a relationship between the currently diagnosed left knee disability and service, the Board finds that service connection is not warranted.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this instance, however, service connection for degenerative arthritis of the left knee on a presumptive basis is not warranted as the record does not show any clinical findings, diagnoses, or X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Notably, the first radiographic evidence of degenerative arthritis was in 2008, almost 40 years after the Veteran's separation from service.  Accordingly, service connection for degenerative arthritis of the left knee on a presumptive basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current left knee disability, diagnosed as degenerative joint disease, is etiologically related to a disease, injury, or event in service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Right Foot

The Veteran is seeking entitlement to service connection for a right foot disability.  He contends that he developed a right foot disability as a result of walking/falling in very bad conditions in Vietnam while in service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right foot disability is not warranted.

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of a right foot disability.  The Veteran's November 1965 entrance examination was within normal limits; he did not report any foot problems on his report of medical history.  The Veteran's June 1969 separation examination was also normal.

The first post-service evidence pertaining to the right foot is in 2009.  In a May 2009 VA podiatry note, the Veteran complained of severe pain under the ball of his right foot.  He denied serious trauma, aside from routine "toe stubbing and having my daughter step on my foot."  The Veteran indicated that the right foot pain had been present for more than four months.  X-ray imaging dated in April 2009 revealed severe degenerative change in the first metatarsophalangeal joint with mild hallux valgus deformity.  The assessment was hallux limitus right foot and plantar plate predislocation syndrome (likely secondary to severe hallux limitus).

Pursuant to an April 2015 Board remand, the Veteran was afforded a VA examination for his right foot in September 2015.  The September 2015 VA examiner noted a diagnosis of right foot metatarsalgia.  The Veteran reported that he fell down a mountain while in service, injuring his right foot.  He denied seeking any treatment at that time.  The examiner noted that the Veteran's service treatment records were entirely silent regarding a right foot condition.  The examiner opined that it was less likely than not that any current right foot condition was incurred during or caused by the Veteran's service.

In June 2016, the Board requested a VHA medical opinion regarding the Veteran's claimed right foot disability which considered the Veteran's statements that he fell in service, injuring his right foot, as true.

In the VHA medical opinion dated in September 2016, a physician with the VA Healthcare System Department of Orthopaedics noted that the Veteran had a history of "walking/falling in very bad conditions in Vietnam."  The VHA physician noted that the Veteran had been followed by podiatry for his right foot hallux rigidus and plantar plate dislocation syndrome.  The VHA physician noted that the records documented the diagnosis and treatment of right foot hallux rigidus with plantar plate dislocation syndrome since 2008.

The VHA physician explained that osteoarthritis was a broad term used to describe wear and tear of the articular cartilage within the joints.  He noted that it usually affected multiple joints and its etiology was multifactorial, taking years or decades to develop/progress.  The VHA physician found that in this particular case, the reports did not describe the presence of previous fracture or ligamentous injuries in the foot that could be directly associated to the onset and progression of the disease.    The VHA physician noted that his review was limited due to the lack of radiographic images for review and the presence of previous medical records from the time the Veteran was in service that could help clarify the etiology of his right foot disability.  The VHA physician opined that based on his review, the Veteran's right foot condition was less likely than not (50% or less probability) sustained or caused by service.

The Veteran has been diagnosed with severe degenerative change in the first metatarsophalangeal joint with hallux valgus deformity and plantar plate predislocation syndrome.  See April 2009 x-ray report and May 2009 VA treatment record.  Accordingly, as there is a current right foot disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Veteran's decorations include the Combat Action Ribbon; thus, he has confirmed combat service.  See VA Form DD-214.  Given the Veteran's consistency in reporting the injury to his right foot in service and his service involving combat, the Board finds the Veteran's descriptions of a right foot injury as a result of walking/falling in very bad conditions in Vietnam to be credible.   Accordingly, as there is evidence of an in-service right foot injury, the second Shedden element of service connection is also satisfied.  

Turning to the third Shedden element of service connection, the Board finds that the competent evidence of record does not demonstrate that the Veteran's diagnosed right foot disability is etiologically related to the Veteran's service on a direct basis.  Here, the Board is placing significant probative value on the September 2016 VA examiner's opinion that the diagnosed right foot disability was less likely than not etiologically related to the Veteran's active duty service.  The September 2016 examiner adequately explained why the Veteran's currently diagnosed right foot disability was not related to active duty service using appropriate citation to the service treatment records, the post-service medical evidence, and the relevant medical literature.  

In reaching his conclusion, the September 2016 examiner acknowledged the Veteran's history of "walking/falling in very bad conditions in Vietnam."  The VHA physician noted that the records documented the diagnosis and treatment of right foot hallux rigidus with plantar plate dislocation syndrome since 2008.  In formulating his opinion, the VHA physician explained that the reports did not describe the presence of previous fracture or ligamentous injuries in the foot that could be directly associated to the onset and progression of the disease.    

The Board finds the September 2016 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the VHA physician had the entire claims file for review and provided a rationale for his conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the VHA physician or to otherwise establish a link between the currently diagnosed right foot disability and service.  Considering the above, the Board finds that the opinion of the September 2016 VHA physician adequately explains why the Veteran's current right foot disability is not etiologically related to service.  As such, there is no basis for direct service connection. 

Additionally, as noted in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker, 708 F.3d 1331.  Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309.  The Board has considered the lay evidence offered by the Veteran.  However, in this case, the Veteran has not alleged a continuity of symptomatology of right foot pain following the in-service injury.  In this regard, in the May 2009 VA treatment record, the Veteran complained of severe pain under the ball of his right foot, which had been present for more than four months.  

Moreover, the Board finds that there is no medical evidence to support a finding of a continuity of symptoms since service or from within one year of separation from service.  In this regard, the service treatment records and post-service treatment records do not support a finding of degenerative arthritis of the right foot during service or for many years after service.  The evidence establishes that the Veteran injured his right foot as a result of walking and falling in very bad conditions in Vietnam.  However, the Veteran did not complain of right foot pain during service, on separation from service, or for approximately 40 years after service.  In light of the absence of any clinical evidence of treatment for or complaints of a right foot disability at any time during service, on separation from service, or for many years following service (almost 40 years), the Board concludes that neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the diagnosed degenerative arthritis of the right foot between the Veteran's separation from service in 1969 until 2009, when degenerative changes were first shown by x-ray evidence, precluding an award of service connection on this basis. 

In this case, the Board ultimately places far more probative weight on the lack of any treatment for, or diagnosis of, any right foot problems during active duty service, on separation from service, and for approximately 40 years after service, and the negative VHA opinion of record.  Given that the most probative opinion is against a finding of a relationship between the currently diagnosed right foot disability and service, the Board finds that service connection is not warranted.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this instance, however, service connection for degenerative arthritis of the right foot on a presumptive basis is not warranted as the record does not show any clinical findings, diagnoses, or X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Notably, the first radiographic evidence of degenerative arthritis was in 2009, approximately 40 years after the Veteran's separation from service.  Accordingly, service connection for degenerative arthritis of the right foot on a presumptive basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current right foot disability, diagnosed as severe degenerative change in the first metatarsophalangeal joint with hallux valgus deformity and plantar plate predislocation syndrome, is etiologically related to a disease, injury, or event in service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a right foot disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Sleep Apnea

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  He contends that his obstructive sleep apnea is related to the service-connected PTSD. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for obstructive sleep apnea is not warranted.

The Veteran's service treatment records are silent for any complaints of or treatment for symptoms suggestive of sleep apnea, or a diagnosis of sleep apnea.  The Veteran's November 1965 entrance examination was within normal limits; he did not report any sleep trouble on his report of medical history.  The Veteran's June 1969 separation examination was also normal.

The first post-service evidence pertaining to sleep apnea is in 2009.  A May 2009 sleep lab consultation report revealed a diagnosis of obstructive sleep apnea per an April 2009 sleep study.  

On VA examination in September 2009, the examiner indicated that the claims file was not available at the time of examination.  The examiner noted that a sleep study performed in April 2009 clearly demonstrated obstructive sleep apnea.  The examiner noted that the Veteran had had no further nocturnal awakening since he began using a continuous positive airway pressure (CPAP) machine.  The examiner indicated that he had no medical knowledge that obstructive sleep apnea was related to PTSD.  He opined that it was more likely than not that the Veteran's obstructive sleep apnea was not related to his PTSD because he did not know of any scientific evidence to suggest that sleep apnea led to the development of PTSD.

In an addendum opinion dated in September 2011, the September 2009 VA examiner noted that after a review of the entire claims file, he did not find anything in the claims file indicating the Veteran's sleep apnea was related to his PTSD.  He again noted that he did not know of any scientific evidence to suggest that sleep apnea is connected to PTSD.  The examiner again opined that it was more likely than not that the Veteran's obstructive sleep apnea was not related to his PTSD.  The examiner noted that his conclusion from September 2009 remained unchanged.

In the April 2015 remand, the Board found that the September 2009 and September 2011 opinions were inadequate, as they did not address whether the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD.  The Board remanded the claim for an addendum opinion from the September 2009 examiner as to whether the currently diagnosed obstructive sleep apnea was aggravated by the service-connected PTSD.

In a VA addendum opinion dated in September 2015, the September 2009 examiner opined that the Veteran's obstructive sleep apnea was not caused or aggravated by his PTSD.  The examiner explained that there was no scientific-based evidence to support the claimed connection of causality or aggravation.  The examiner noted further that the Veteran had two different sleep disturbances: one from his PTSD that caused nightmares and similar related difficulty sleeping through the night and a separate sleep disturbance from his sleep apnea.  The examiner noted that the sleep disturbance from the PTSD was part and parcel of the PTSD, and not a separate condition.

In support of his claim for secondary service connection, the Veteran submitted medical literature suggesting a high risk of sleep apnea in young veterans with PTSD.  See May 2015 article excerpt entitled, "High risk of sleep apnea in young veterans with PTSD."  In this particular study, results showed that 69.2 percent of participants (195 Iraq and Afghanistan veterans who visited VA outpatient PTSD clinics for evaluation) had a high risk for sleep apnea, and this risk increased with PTSD symptom severity.  However, the authors noted that the mechanism underlying the relationship between sleep apnea and PTSD in military veterans was unclear.  The authors recommended longitudinal studies to examine the temporal relationship between sleep apnea and PTSD.  The Veteran also submitted medical literature illustrating the presence of sleep apnea in Vietnam combat veterans with PTSD.  See article excerpt entitled, "Sleep apnea and combat-related post-traumatic stress disorder: diagnosis and treatment of comorbid sleep dysfunction."

In June 2016, the Board requested a VHA medical opinion regarding the Veteran's claimed obstructive sleep apnea which considered recent medical research as to the possible relationship between PTSD and sleep apnea, as referenced in the April 2016 brief from the Veteran's representative.

In the VHA medical opinion dated in August 2016, the Medical Director of a VA Healthcare System, Department of Neurology, Sleep Disorders Center noted that the 68 year old Veteran had a history of PTSD, asthma, and obesity (body mass index of 38).  The VHA physician noted that the Veteran was diagnosed with obstructive sleep apnea in early 2009.  The VHA physician indicated that he did not find any evidence in the Veteran's files to suggest that he was suffering from or reported symptoms suggestive of obstructive sleep apnea during his active duty service.  The VHA physician found that the Veteran's obesity and age were his most likely risk factors for obstructive sleep apnea.  The VHA physician opined that the Veteran's current obstructive sleep apnea was, more likely than not, not causally related to the Veteran's service.  The examiner indicated further that there was no evidence that the onset occurred during the Veteran's service.

With respect to secondary service connection, the VHA physician explained that currently, there was no scientific evidence that a diagnosis of PTSD increases future risk for the development of obstructive sleep apnea.  The VHA physician explained that there was also no evidence that comorbid PTSD aggravated the severity of obstructive sleep apnea.  The VHA physician opined that the Veteran's current obstructive sleep apnea was, more likely than not, not aggravated by his service-connected PTSD.  The VHA physician noted that the medical literature showed that Veterans with PTSD often had multiple comorbid sleep disorders, including sleep apnea.  The VHA physician noted that in Veterans with PTSD and comorbid obstructive sleep apnea, PTSD symptoms (i.e. nocturnal hyperarousal, insomnia) could pose a significant barrier to treatment of obstructive sleep apnea (i.e. regular CPAP use).  The VHA physician found; however, that this did not seem to be the case for this particular Veteran.

The Veteran has been diagnosed with obstructive sleep apnea.  Accordingly, as there is a current sleep apnea disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to the Veteran's active duty service on a direct basis.  Notably, throughout the course of the current appeal, the Veteran has not advanced any arguments regarding service connection for his obstructive sleep apnea on a direct basis.  Therefore, the central question to be resolved is whether the Veteran's obstructive sleep apnea is causally related to his service-connected PTSD, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  Such has been the Veteran's sole contention with respect to his claimed obstructive sleep apnea.  Indeed, the Veteran has not claimed that he actually experienced obstructive sleep apnea while he was on active duty.  As the preponderance of the evidence does not show that obstructive sleep apnea was incurred in or aggravated by service, or a medical nexus between the presently diagnosed obstructive sleep apnea and the Veteran's service, service connection for a obstructive sleep apnea cannot be granted on a direct basis. 
 
In this regard, the Board finds that the August 2016 VHA opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's obstructive sleep apnea.  In formulating his opinion, the VHA physician reviewed the Veteran's entire claims file and medical history.  The VHA physician noted that the Veteran was diagnosed with obstructive sleep apnea in early 2009.  The VHA physician indicated that he did not find any evidence in the Veteran's files to suggest that he was suffering from or reported symptoms suggestive of obstructive sleep apnea during his active duty service.  The VHA physician related the Veteran's obstructive sleep apnea to his risk factors of obesity (body mass index of 38) and age.  The VHA physician opined that the Veteran's current obstructive sleep apnea was, more likely than not, not causally related to the Veteran's service.  The examiner indicated further that there was no evidence that the onset occurred during the Veteran's service.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's obstructive sleep apnea was either caused by or aggravated by his service-connected PTSD.  In this regard, the August 2016 the VHA physician explained that currently, there was no scientific evidence that a diagnosis of PTSD increases future risk for the development of obstructive sleep apnea.  The VHA physician explained that there was also no evidence that comorbid PTSD aggravated the severity of obstructive sleep apnea.  The VHA physician opined that the Veteran's current obstructive sleep apnea was, more likely than not, not aggravated by his service-connected PTSD.  The VHA physician addressed the medical literature that showed that Veterans with PTSD often had multiple comorbid sleep disorders, including sleep apnea.  The VHA physician noted that in Veterans with PTSD and comorbid obstructive sleep apnea, PTSD symptoms (i.e. nocturnal hyperarousal, insomnia) could pose a significant barrier to treatment of obstructive sleep apnea (i.e. regular CPAP use).  The VHA physician found, however, that this did not seem to be the case for this particular Veteran.

With respect to secondary service connection, the Board finds the August 2016 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the VHA examiner had the entire claims file for review and provided a rationale for the conclusion that was grounded in the evidence of record and referenced the current medical literature on this subject.  Considering the above, the Board finds that the opinion of the August 2016 examiner adequately explains why the Veteran's current obstructive sleep apnea was not caused or aggravated by his service-connected PTSD.  

Finally, the Board has considered the medical literature submitted by the Veteran, but finds that it is of limited probative value.  The subject of the articles is sufficiently similar to raise the possibility of a link between PTSD and sleep apnea.  However, the results were expressed as preliminary and the authors could not explain why the observed correlation would occur.  As such, the medical literature raises only a speculative possibility of such a link.  The August 2016 VA medical opinion is more probative, because it was a product of consideration of the Veteran's relevant history as well as medical literature and included a rationale specific to the Veteran.  Accordingly, there is no basis for secondary service connection.

In this case, the Board ultimately places far more probative weight on the lack of any reports of symptoms suggestive of, or diagnosis of, any sleep apnea problems during active duty service, on separation from service, and for approximately 40 years after service, and the negative VHA medical opinions of record.  Given that the most probative opinions are against a finding of a relationship between the currently diagnosed obstructive sleep apnea and service or the service-connected PTSD, the Board finds that service connection is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current obstructive sleep apnea is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected PTSD.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a obstructive sleep apnea, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected PTSD, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


